EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Rocky Scaletta on 6/6/2022.
	The application has been amended as follows:
1.	(Currently Amended) An infotainment system, comprising:
at least one display mounted to a vehicle seat;
a connectivity module that operably couples the infotainment system to at least one mobile device;
wherein the at least one display mirrors a display of the at least one mobile device and wherein the at least one display comprises a first surface having a smooth texture; 
a plurality of passenger-focused modules;
wherein the passenger-focused modules operate in response to the at least one mobile device via the connectivity module; and
a secondary display configured as a behind-surface display, wherein the secondary display comprises a second surface having a texture that contrasts with the smooth texture of the first surface, and wherein the secondary display provides at least one of trip information, charging information, and horizon information.
2-3.	(Canceled) 
4.	(Previously Presented) The infotainment system of claim 1, wherein the secondary display implements a motion sickness mitigation graphic.
5.	(Previously Presented) The infotainment system of claim 1, further comprising at least one additional feature comprising: one or more lighting elements, one or more audio transducers, and one or more ventilation elements.
6.	(Original) The infotainment system of claim 5, wherein the at least one mobile device controls the at least one additional feature through a wireless connection established by the connectivity module.
7.	(Original) The infotainment system of claim 6, wherein the connectivity module further establishes a connection with at least one vehicle-level system.
8.	(Original) The infotainment system of claim 7 wherein the at least one mobile device controls both the at least one additional feature and the at least one vehicle-level system.
9.	(Original) The infotainment system of claim 1, wherein the connectivity module operates in conjunction with a wireless charging module.
10.	(Original) The infotainment system of claim 1, wherein the at least one display is an input/output device comprising a touchscreen.
11.	(Original) The infotainment system of claim 1, wherein the display and the connectivity module collect information from the at least one mobile device to develop one or more passenger profiles.
12.	(Original) The infotainment system of claim 11, wherein the behind-surface display displays information collected from the at least one mobile device and information regarding a vehicle within which the infotainment system is disposed.
13.	(Original) The infotainment system of claim 1, wherein the connectivity module connects to a plurality of mobile devices in succession.
14.	(Original) The infotainment system of claim 1, wherein the connectivity module connects to a plurality of mobile devices simultaneously.
15.	(Original) The infotainment system of claim 1, further comprising one or more connections to a power supply that supplies electrical power to the infotainment system.
16.	(Original) The infotainment system of claim 15, wherein an existing vehicle is retrofitted with the infotainment system.
17.	(Original) The infotainment system of claim 1, wherein the infotainment system comprises at least one of modular components and interchangeable components.

Allowable Subject Matter
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	Claims 1 and 4-17 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein a connectivity module that operably couples the infotainment system to at least one mobile device; wherein the at least one display mirrors a display of the at least one mobile device and wherein the at least one display comprises a first surface having a smooth texture; a plurality of passenger-focused modules; wherein the passenger-focused modules operate in response to the at least one mobile device via the connectivity module; and a secondary display configured as a behind-surface display, wherein the secondary display comprises a second surface having a texture that contrasts with the smooth texture of the first surface, and wherein the secondary display provides at least one of trip information, charging information, and horizon information and in combination with all other elements of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174